Exhibit 10.4

 

EXECUTION COPY

 

$450,000,000

 

DEL MONTE CORPORATION

 

8 5/8% SENIOR SUBORDINATED NOTES DUE 2012

 

PLACEMENT AGREEMENT

 

December 12, 2002



--------------------------------------------------------------------------------

December 12, 2002

 

Morgan Stanley & Co. Incorporated

J.P. Morgan Securities Inc.

Banc of America Securities LLC

UBS Warburg LLC

BMO Nesbitt Burns Corp.

Fleet Securities, Inc.

Fortis Investment Services LLC

SunTrust Capital Markets, Inc.

c/o   Morgan Stanley & Co. Incorporated

       1585 Broadway

       New York, New York 10036

 

Dear Sirs and Mesdames:

 

Subject to the terms and conditions set forth in the Agreement and Plan of
Merger, dated as of June 12, 2002 (the “Merger Agreement”), among H. J. Heinz
Company, a Pennsylvania corporation (“Heinz”), SKF Foods Inc., a Delaware
corporation (the “Issuer”), Del Monte Corporation, a New York corporation (the
“Company”), and Del Monte Foods Company, a Delaware corporation (“Holdings”),
Holdings and Heinz have agreed to merge (the “Merger”) the Company with and into
the Issuer. Pursuant to the terms of the Merger Agreement, the Issuer will
survive the Merger and will become a wholly-owned subsidiary of Holdings.
Immediately following the Merger, the Issuer will change its name to “Del Monte
Corporation”.

 

Pursuant to the terms of the Separation Agreement, dated as of June 12, 2002
(the “Separation Agreement”), between Heinz and the Issuer, prior to the Merger,
Heinz will convey, assign, transfer and deliver (the “Assignment”) to the Issuer
all of Heinz’s right, title and interest in the assets relating primarily to or
used primarily in the Spinco Business (as defined in the Merger Agreement) and
at the same time as the Assignment, the Issuer will assume all liabilities
arising out of or related to the Spinco Business, in each case, subject to
certain exceptions (together with the Assignment, the “Contribution”). Under the
terms of the Separation Agreement, after the Contribution and prior to the
Merger, Heinz will distribute (the “Distribution”) to the holders of record of
the outstanding shares of common stock, par value $0.25 per share, of Heinz all
of the issued and outstanding shares of common stock, par value $0.01 per share,
of the Issuer. As part of the consideration for the Contribution, the Issuer
will, concurrent with the Contribution, issue and deliver to Heinz the
Transferred Securities (as defined below). Heinz proposes to then transfer the
Transferred Securities to H. J. Heinz Finance Company (“Heinz Finance”) in
satisfaction of an equivalent amount of Heinz’s outstanding debt to Heinz
Finance. After the closing of the Merger, the Issuer shall be defined as the
surviving entity of the Merger. For purposes of this Agreement, it shall be
assumed that the Contribution has taken place as of the date hereof.

 

Heinz Finance proposes to sell to the several purchasers named in Schedule I
hereto (the “Placement Agents”), and the Issuer proposes to sell to the several
Placement Agents, an aggregate of $450,000,000 in aggregate principal amount of
the Issuer’s 8 5/8% Senior

 

2



--------------------------------------------------------------------------------

Subordinated Notes due 2012 (the “Securities”) to be issued pursuant to the
provisions of an Indenture to be dated as of December 20, 2002 (the “Initial
Indenture”) among the Issuer, the Issuer Subsidiary Guarantors (as defined
below), and The Bank of New York, as Trustee (the “Trustee”), as such Initial
Indenture is to be amended and restated by a supplemental indenture to be dated
as of December 20, 2002 among the Issuer, the Guarantors (as defined below) and
the Trustee (the “Supplemental Indenture,” and the Initial Indenture as amended
and restated by the Supplemental Indenture, the “Indenture”), of which
$300,000,000 principal amount of the Securities are to be sold by Heinz Finance
(the “Transferred Securities”) and $150,000,000 principal amount of the
Securities are to be sold by the Issuer (the “Issuer Securities”). Concurrently
with the closing of the Merger, the Issuer and the Guarantors will execute and
deliver the Supplemental Indenture to the Trustee. In connection with the sale
of the Transferred Securities to the Placement Agents and the issuance of the
Issuer Securities to the Placement Agents, the Issuer and Holdings will enter
into a Registration Rights Agreement (the “Registration Rights Agreement”) with
the Placement Agents, substantially in the form attached hereto as Exhibit A.

 

Prior to the Merger, the Securities will be guaranteed by the subsidiaries of
the Issuer (the “Issuer Subsidiary Guarantors”) listed in Schedule II herein.
Concurrently with the closing of the Merger, the Securities will be guaranteed
by (1) Holdings, (2) the subsidiaries of the Company listed in Schedule II
herein that upon completion of the Merger will become subsidiaries of the Issuer
(the “Company Subsidiary Guarantors”), (3) the Issuer Subsidiary Guarantors, (4)
any subsidiary of the Issuer formed or acquired after the Closing Date (as
defined in Section 6 hereof) that executes an additional guarantee in accordance
with the terms of the Indenture and (5) the respective successors and assigns of
the entities referred to in (1), (2), (3) and (4) above (the entities referred
to in (1), (2), (3), (4) and (5) above, collectively, the “Guarantors”) pursuant
to their guarantees (the “Guarantees”). The several obligations of the Placement
Agents to purchase and pay for the Securities on the Closing Date are subject to
the consummation of the transactions contemplated pursuant to the Separation
Agreement and the concurrent consummation of the transactions contemplated
pursuant to the Merger Agreement.

 

The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).

 

In connection with the sale of the Securities, the Company and the Issuer have
prepared a preliminary offering memorandum (the “Preliminary Memorandum”) and
will prepare a final offering memorandum to be used by the Placement Agents to
confirm sales of the Securities (the “Final Memorandum” and, with the
Preliminary Memorandum, each a “Memorandum”), including or incorporating by
reference a description of the terms of the Securities, the terms of the
offering and a description of the Company, the Issuer and Holdings. As used
herein, the term “Memorandum” shall include in each case the documents
incorporated by reference therein and shall include amendments and supplements
thereto. The terms “supplement”, “amendment” and “amend” as used herein with
respect to a Memorandum shall include all documents incorporated by reference in
the Preliminary Memorandum or Final Memorandum, as the case may be, that are
filed by Holdings subsequent to the date of such

 

3



--------------------------------------------------------------------------------

Memorandum until all of the Securities have been sold with the Securities and
Exchange Commission (the “Commission”) pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

 

1. Representations and Warranties of the Issuer and Holdings. (i) Holdings and
the Company, jointly and severally, represent and warrant to, and agree with,
and (ii) after the Merger, the Issuer and Holdings, jointly and severally,
represent and warrant to, and agree with, you that:

 

(a) The Preliminary Memorandum does not contain, and the Final Memorandum will
not contain, any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph apply only to information relating to the
Issuer and the subsidiaries of the Issuer or furnished by the Issuer (the
“Issuer Information”).

 

(b) The Issuer has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in each Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on Holdings, the Company,
the Issuer and each of their direct and indirect subsidiaries, taken together as
a whole (“Material Adverse Effect”).

 

(c) Each material subsidiary of the Issuer (the “Issuer Subsidiaries”) has been
duly incorporated, is validly existing as a corporation in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its property and to conduct its business as described in each
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect; all of the issued shares of capital stock of the Issuer and each
Issuer Subsidiary have been duly and validly authorized and issued, are fully
paid and non-assessable and are owned directly or indirectly by the Issuer free
and clear of all liens, encumbrances, equities or claims, except to the extent
that the shares of capital stock of the Issuer and each Issuer Subsidiary secure
or will secure obligations under the New Credit Agreement (as defined in Section
7 below) or as would not have a Material Adverse Effect. Starkist Samoa, Inc., a
California corporation, and DLM L.L.C., a Delaware limited liability company,
are the only material U.S. subsidiaries of the Issuer.

 

(d) This Agreement has been duly authorized, executed and delivered by the
Issuer.

 

(e) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and

 

4



--------------------------------------------------------------------------------

paid for by the Placement Agents in accordance with the terms of this Agreement,
will be valid and binding obligations of the Issuer, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity, and will
be entitled to the benefits of the Indenture.

 

(f) On or prior to the Closing Date, the Guarantees by the Issuer Subsidiary
Guarantors will be duly authorized and, when such Guarantees and the Securities
have been executed and assuming the Securities have been authenticated, all in
accordance with the provisions of the Indenture, and the Securities have been
delivered to and paid for by the Placement Agents in accordance with the terms
of this Agreement, the Guarantees by the Issuer Subsidiary Guarantors will be
valid and binding obligations of each Issuer Subsidiary Guarantor, enforceable
in accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

 

(g) On or prior to the Closing Date, each of the Initial Indenture and the
Supplemental Indenture will be duly authorized, executed and delivered by, and
will be a valid and binding agreement of, the Issuer and each Issuer Subsidiary
Guarantor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general principles of equity; and the Registration Rights Agreement has been
duly authorized, executed and delivered by, and is a valid and binding agreement
of, the Issuer, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
general principles of equity.

 

(h) The Merger Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Issuer, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity; and the
Separation Agreement has been duly authorized, executed and delivered by, and is
a valid and binding agreement of, the Issuer, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity.

 

(i) (1) The execution and delivery by the Issuer of, and the performance by the
Issuer of its obligations under, this Agreement, the Indenture, the Registration
Rights Agreement and the Securities (collectively with the Guarantees, the
“Transaction Documents”) and (2) the execution and delivery by each Issuer
Subsidiary Guarantor of, and the performance by each Issuer Subsidiary Guarantor
of its respective obligations under the Transaction Documents to which it is a
party will not contravene any provision of applicable law or the certificate of
incorporation or by-laws of the Issuer or such Issuer Subsidiary Guarantor, as
the case may be, or any agreement or other instrument binding upon the Issuer or
any of the Issuer Subsidiaries, the contravention of which agreement or
instrument would reasonably be expected to have a Material Adverse Effect, or
any judgment, order or decree of any governmental body, agency or court having
jurisdiction over the Issuer or any of the Issuer Subsidiaries, as the case may
be, and no consent,

 

5



--------------------------------------------------------------------------------

approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Issuer or such Issuer
Subsidiary Guarantor of its respective obligations under the Transaction
Documents to which it is a party, except (A) as already have been obtained, (B)
such as may be required by the securities or Blue Sky laws of the various states
in connection with the offer and sale of the Securities or (C) such as may be
required under the Securities Act in connection with the performance by the
Issuer and Holdings of their obligations under the Registration Rights
Agreement.

 

(j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of Holdings, the Company,
the Issuer and each of their direct and indirect subsidiaries, taken together as
a whole, from that set forth in the Memorandum.

 

(k) There are no legal or governmental proceedings pending or, to the knowledge
of the Issuer, threatened to which the Issuer or any of the Issuer Subsidiaries
is a party or to which any of the properties of the Issuer or any of the Issuer
Subsidiaries is subject, other than proceedings described in the Memorandum or
any proceedings that would not have (i) a Material Adverse Effect or (ii) a
material adverse effect on the power or ability of the Issuer or the Issuer
Subsidiary Guarantors to perform their respective obligations under the
Transaction Documents to which it is a party or to consummate the transactions
contemplated by the Memorandum.

 

(l) The Issuer and the Issuer Subsidiaries (i) are in compliance with all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Effect or as described in
the Memorandum.

 

(m) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect, except as described in the
Memorandum.

 

(n) The Issuer and the Issuer Subsidiaries are in compliance with all laws,
ordinances or regulations of any governmental authority applicable to any of
them or their respective operations, except where such noncompliance would not,
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect or as described in the Memorandum.

 

6



--------------------------------------------------------------------------------

(o) The Issuer and the Issuer Subsidiary Guarantors are not, and after giving
effect to the Merger and the Financing (as defined in the Final Memorandum) and
the application of the proceeds thereof as described in the Final Memorandum,
the Issuer and the Issuer Subsidiary Guarantors will not be required to register
as, an “investment company” as such term is defined in the Investment Company
Act of 1940, as amended.

 

(p) None of the Issuer, the Issuer Subsidiary Guarantors or their respective
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act,
an “Affiliate”) (excluding Heinz and its Affiliates after the Merger) has
directly, or through any agent (excluding Heinz and its Affiliates after the
Merger), (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) that
is or will be integrated with the sale of the Securities or the Guarantees in a
manner that would require the registration under the Securities Act of the
Securities or the Guarantees or (ii) engaged in any form of general solicitation
or general advertising (as those terms are used in Regulation D under the
Securities Act) in connection with the offering of the Securities or the
Guarantees or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

 

(q) None of the Issuer, the Issuer Subsidiary Guarantors or their respective
Affiliates (excluding Heinz and its Affiliates after the Merger) or any person
acting on its or their behalf (excluding Heinz and its Affiliates after the
Merger) has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities or the Guarantees, and
the Issuer, the Issuer Subsidiary Guarantors and their respective Affiliates
(excluding Heinz and its Affiliates after the Merger) and, to the knowledge of
the Issuer, any person acting on its or their behalf (excluding Heinz and its
Affiliates after the Merger) have complied and will comply with the offering
restrictions requirement of Regulation S.

 

(r) Assuming the accuracy of the representations and warranties and the
performance of the agreements of Heinz Finance and the Placement Agents
contained in this Agreement and the representations and warranties of Heinz set
forth in a certificate delivered to the Placement Agents, Holdings and the
Issuer, it is not necessary in connection with the offer, sale and delivery of
the Securities or the Guarantees to the Placement Agents in the manner
contemplated by this Agreement to register the Securities or the Guarantees
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act of 1939, as amended (the “Trust Indenture Act”).

 

(s) The Securities and the Guarantees satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(t) Subsequent to the respective dates as of which information is given in the
Memorandum, (1) neither the Issuer nor any of the Issuer Subsidiaries has
incurred any material liability or obligation, direct or contingent, or entered
into any material transaction not in the ordinary course of business; (2) the
Issuer has not purchased any of its outstanding capital stock, or declared, paid
or otherwise made any dividend or distribution of any kind on its capital stock
other than ordinary and customary dividends; and (3) there has not been any
material adverse change in the capital stock, short-term

 

7



--------------------------------------------------------------------------------

debt or long-term debt of the Issuer or the Issuer Subsidiaries, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect or
as described in the Memorandum.

 

(u) Neither the Issuer nor any of the Issuer Subsidiaries is a party to or bound
by any non-competition agreement or any other agreement or obligation that
materially limits or will materially limit the Issuer or any of the Issuer
Subsidiaries from engaging in their respective businesses, except as would not
reasonably be expected to have a Material Adverse Effect or as described in the
Memorandum.

 

(v) The Issuer and the Issuer Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects, except (i) as described in the Memorandum, (ii) as does not
materially affect the value of such property or interfere with the use made and
currently proposed to be made of such property by the Issuer and the Issuer
Subsidiaries or (iii) as would not reasonably be expected to have a Material
Adverse Effect. Any real property and buildings held under lease by the Issuer
and the Issuer Subsidiaries are held by them under valid, subsisting and
enforceable leases, except (i) as does not materially interfere with the use
made and currently proposed to be made of such property and buildings by the
Issuer and the Issuer Subsidiaries, (ii) as would not reasonably be expected to
have a Material Adverse Effect or (iii) as described in the Memorandum.

 

(w) The Issuer and the Issuer Subsidiaries own or possess, or can acquire on
reasonable terms, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them, except as would not reasonably be expected to
have a Material Adverse Effect or as described in the Memorandum. Neither the
Issuer nor any of the Issuer Subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect, except as described in the Memorandum.

 

(x) No labor dispute with the employees of the Issuer or any of the Issuer
Subsidiaries exists, or, to the knowledge of the Issuer or any of the Issuer
Subsidiaries, is imminent, except as would not reasonably be expected to have a
Material Adverse Effect or as described in the Memorandum. Neither the Issuer
nor any of the Issuer Subsidiaries is aware of any existing, threatened or
imminent labor disturbance by the employees of any of the Issuer’s or the Issuer
Subsidiary’s principal suppliers, manufacturers or contractors that would
reasonably be expected to have a Material Adverse Effect, except as described in
the Memorandum.

 

(y) The Issuer and each of the Issuer Subsidiaries are insured by insurers
believed by the Issuer to be of recognized financial responsibility against such
losses and risks and in such amounts as are believed to be reasonable for the
businesses in which they are

 

8



--------------------------------------------------------------------------------

engaged; neither the Issuer nor any of the Issuer Subsidiaries has been refused
any insurance coverage sought or applied for; and neither the Issuer nor any of
the Issuer Subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain substantially similar coverage from substantially similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect, except in each case as described in
the Memorandum.

 

(z) The Issuer and the Issuer Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
authorities necessary to conduct their respective businesses, except as would
not reasonably be expected to have a Material Adverse Effect, or as described in
the Memorandum. Neither the Issuer nor any of the Issuer Subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would reasonably
be expected to have a Material Adverse Effect, except as described in the
Memorandum.

 

(aa) The Issuer and each of the Issuer Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (1)
transactions are executed in accordance with management’s general or specific
authorizations; (2) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability; (3) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(bb) In connection with the delivery of the Transferred Securities to Heinz as
partial consideration for the Contribution in accordance with the Separation
Agreement, the Issuer and any of its Affiliates (excluding Heinz and its
Affiliates after the Merger) will solicit offers for Transferred Securities only
from, will offer Transferred Securities only to, and will deliver Transferred
Securities only to, Heinz.

 

(cc) Assuming the accuracy of the representations and warranties of Heinz set
forth in a certificate delivered to the Placement Agents, Holdings and the
Issuer, it is not necessary in connection with the offer, sale and delivery of
the Transferred Securities or the related Guarantees by the Issuer to Heinz in
the manner contemplated by the Separation Agreement to register the Transferred
Securities or the related Guarantees under the Securities Act or to qualify the
Initial Indenture under the Trust Indenture Act.

 

(dd) Prior to the Closing Date, the Transferred Securities will be duly and
validly delivered to Heinz by the Issuer as consideration for the Contribution
all in accordance with the Separation Agreement.

 

9



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company, Holdings and, after the
Closing Date, the Issuer. The Company, Holdings and, after the Merger, the
Issuer, jointly and severally, represent and warrant to, and agree with, you
that:

 

(a) (i) Each document, if any, filed or to be filed by Holdings pursuant to the
Exchange Act and incorporated or deemed to be incorporated by reference in
either Memorandum complied or will comply when so filed in all material respects
with the Exchange Act and the applicable rules and regulations of the Commission
thereunder and (ii) the Preliminary Memorandum does not contain, and the Final
Memorandum will not contain, any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to (i)
statements or omissions in either Memorandum based upon information relating to
any Placement Agent that is furnished to Holdings, the Company or the Issuer in
writing by such Placement Agent expressly for use therein or (ii) the Issuer
Information or the Heinz Finance Information (as defined in Section 3(a)
hereof).

 

(b) Each of the Company and Holdings has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in each Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As of the date hereof,
Holdings does not have any direct subsidiaries other than the Company, and on
the Closing Date, Holdings will not have any direct subsidiaries other than the
Issuer.

 

(c) Each material subsidiary of the Company (the “Company Subsidiaries”) has
been duly incorporated, is validly existing as a corporation in good standing
under the laws of the jurisdiction of its incorporation, has the corporate power
and authority to own its property and to conduct its business as described in
each Memorandum and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect; all of the issued shares of capital stock of the
Company and each Company Subsidiary have been duly and validly authorized and
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company or Holdings, as the case may be, free and clear of all liens,
encumbrances, equities or claims, except to the extent that the shares of
capital stock of the Company and each Company Subsidiary secure or will secure
obligations under the Company’s existing credit facility or the New Credit
Agreement.

 

(d) This Agreement has been duly authorized, executed and delivered by the
Company and Holdings.

 

10



--------------------------------------------------------------------------------

(e) On or prior to the Closing Date, the Guarantees by Holdings and the Company
Subsidiary Guarantors will be duly authorized and, when such Guarantees and the
Securities have been executed and assuming the Securities have been
authenticated, all in accordance with the provisions of the Indenture, and the
Securities have been delivered to and paid for by the Placement Agents in
accordance with the terms of this Agreement, the Guarantees by Holdings and the
Company Subsidiary Guarantors will be valid and binding obligations of Holdings
and each Company Subsidiary Guarantor, as the case my be, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity, and will be entitled to the benefits of the Indenture.

 

(f) On or prior to the Closing Date, the Indenture will be duly authorized,
executed and delivered by, and will be a valid and binding agreement of Holdings
and each Company Subsidiary Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity; and the
Registration Rights Agreement has been duly authorized, executed and delivered
by, and is a valid and binding agreement of, Holdings, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.

 

(g) The Merger Agreement has been duly authorized, executed and delivered by,
and is a valid and binding agreement of, the Company and Holdings, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity.

 

(h) The execution and delivery by the Company, Holdings and each Company
Subsidiary Guarantor and the performance by the Company, Holdings and each
Company Subsidiary Guarantor of its respective obligations under the Transaction
Documents to which it is a party will not contravene any provision of applicable
law or the certificate of incorporation or by-laws of the Company, Holdings or
the Company Subsidiary Guarantors, as the case may be, or any agreement or other
instrument binding upon the Company, Holdings or any of the Company
Subsidiaries, the contravention of which agreement or instrument would be
expected to have a Material Adverse Effect, or any judgment, order or decree of
any governmental body, agency or court having jurisdiction over Holdings, the
Company or any of the Company Subsidiaries, as the case may be, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company, Holdings or each
Company Subsidiary Guarantor of its respective obligations under the Transaction
Documents to which it is a party, except (A) as already have been obtained and
(B) such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities or (C) such as
may be required under the Securities Act in connection with the performance by
the Issuer and Holdings of their obligations under the Registration Rights
Agreement.

 

(i) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise,

 

11



--------------------------------------------------------------------------------

or in the earnings, business or operations of Holdings, the Company and the
Company Subsidiaries, taken together as a whole, from that set forth in the
Memorandum.

 

(j) There are no legal or governmental proceedings pending or, to the knowledge
of the Company and Holdings, threatened to which Holdings, the Company or any of
the Company Subsidiaries is a party or to which any of the properties of
Holdings, the Company or any of the Company Subsidiaries is subject, other than
proceedings described in the Memorandum or any proceedings that would not have
(i) a Material Adverse Effect or (ii) a material adverse effect on the power or
ability of the Company, Holdings and each Company Subsidiary Guarantor to
perform its respective obligations under the Transaction Documents to which it
is a party or to consummate the transactions contemplated by the Memorandum.

 

(k) The Company, Holdings and the Company Subsidiaries (i) are in compliance
with all Environmental Laws, (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such noncompliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, have a Material
Adverse Effect or as described in the Memorandum.

 

(l) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for cleanup, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect, except as described in the
Memorandum.

 

(m) The Company, Holdings and the Company Subsidiaries are in compliance with
all laws, ordinances or regulations of any governmental authority applicable to
any of them or their respective operations, except where such noncompliance
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect or as described in the Memorandum.

 

(n) None of Holdings, the Company or any Company Subsidiary Guarantor is, and
after giving effect to the Merger and the Financing and the application of the
proceeds thereof as described in the Final Memorandum, none of Holdings, the
Company or any Company Subsidiary Guarantor will be required to register as, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(o) None of the Company, Holdings, the Company Subsidiary Guarantors or their
respective Affiliates has directly, or through any agent, (i) sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) that is or will be integrated with
the sale of the Securities or the Guarantees in a manner that would require the
registration under the Securities Act of the Securities or the Guarantees or
(ii) engaged in any form of general solicitation or general

 

12



--------------------------------------------------------------------------------

advertising (as those terms are used in Regulation D under the Securities Act)
in connection with the offering of the Securities or the Guarantees or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

(p) None of the Company, Holdings, the Company Subsidiary Guarantors or their
respective Affiliates or any person acting on its or their behalf has engaged or
will engage in any directed selling efforts (within the meaning of Regulation S)
with respect to the Securities or the Guarantees, and the Company, Holdings, the
Company Subsidiary Guarantors and their respective Affiliates and, to the
knowledge of Holdings and the Company, any person acting on its or their behalf
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(q) Assuming the accuracy of the representations and warranties and the
performance of the agreements of the Issuer, Heinz Finance and the Placement
Agents contained in this Agreement and the representations and warranties of
Heinz set forth in a certificate delivered to the Placement Agents, Holdings and
the Issuer, it is not necessary in connection with the offer, sale and delivery
of the Securities or the Guarantees to the Placement Agents in the manner
contemplated by this Agreement to register the Securities or the Guarantees
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.

 

(r) The Securities and the Guarantees satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act.

 

(s) Subsequent to the respective dates as of which information is given in the
Memorandum, (1) neither Holdings, the Company nor any of the Company
Subsidiaries has incurred any material liability or obligation, direct or
contingent, or entered into any material transaction not in the ordinary course
of business; (2) neither the Company nor Holdings has purchased any of its
outstanding capital stock, or declared, paid or otherwise made any dividend or
distribution of any kind on its capital stock other than ordinary and customary
dividends; and (3) there has not been any material adverse change in the capital
stock, short-term debt or long-term debt of Holdings, the Company or the Company
Subsidiaries, except in each case as described in the Memorandum.

 

(t) None of the Company, Holdings or any of the Company Subsidiaries is a party
to or bound by any non-competition agreement or any other agreement or
obligation that materially limits or will materially limit the Company, Holdings
or any of the Company Subsidiaries from engaging in their respective businesses,
except as would not reasonably be expected to have a Material Adverse Effect or
as described in the Memorandum.

 

(u) The consummation of the Merger and the transactions contemplated pursuant to
the Merger Agreement will not constitute a Change of Control (as defined in the
Indenture, dated as of May 15, 2001, among the Company, Holdings and Bankers
Trust Company) on the effective date of the Merger.

 

13



--------------------------------------------------------------------------------

(v) Holdings, the Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them that is material to the business of Holdings,
the Company and the Company Subsidiaries, taken together as a whole, in each
case free and clear of all liens, encumbrances and defects, except such as are
described in the Memorandum or such as do not materially affect the value of
such property and do not materially interfere with the use made and currently
proposed to be made of such property by Holdings, the Company and the Company
Subsidiaries. Any real property and buildings held under lease by Holdings, the
Company and the Company Subsidiaries are held by them under valid, subsisting
and enforceable leases, except as are not material and do not interfere with the
use made and currently proposed to be made of such property and buildings by
Holdings, the Company and the Company Subsidiaries and except as described in
the Memorandum.

 

(w) Holdings, the Company and the Company Subsidiaries own or possess, or can
acquire on reasonable terms, all material patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in connection with the business now operated by them. None of Holdings, the
Company or any of the Company Subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
of the foregoing which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect, except as described in the Memorandum.

 

(x) No material labor dispute with the employees of Holdings, the Company or any
of the Company Subsidiaries exists, except as described in the Memorandum, or,
to the knowledge of Holdings, the Company or any of the Company Subsidiaries, is
imminent. None of Holdings, the Company or any of the Company Subsidiaries is
aware of any existing, threatened or imminent labor disturbance by the employees
of any of its or their principal suppliers, manufacturers or contractors that
would result in a Material Adverse Effect.

 

(y) Holdings, the Company and each of the Company Subsidiaries are insured by
insurers believed by Holdings and the Company to be of recognized financial
responsibility against such losses and risks and in such amounts as are believed
to be reasonable for the businesses in which they are engaged; none of Holdings,
the Company or any of the Company Subsidiaries has been refused any insurance
coverage sought or applied for; and none of Holdings, the Company or any of the
Company Subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
substantially similar coverage from substantially similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except in each case as described in the Memorandum.

 

(z) Holdings, the Company and the Company Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
authorities

 

14



--------------------------------------------------------------------------------

necessary to conduct their respective businesses. None of Holdings, the Company
or any of the Company Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as described in the Memorandum.

 

(aa) Holdings, the Company and each of the Company Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (1) transactions are executed in accordance with management’s
general or specific authorizations; (2) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (3) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

3. Representations and Warranties of Heinz Finance. Heinz Finance represents and
warrants to, and agrees with, you, the Company and Holdings that:

 

(a) The Preliminary Memorandum does not contain, and the Final Memorandum will
not contain, any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph apply only to the Heinz Finance
Information. For purposes of this Agreement, the “Heinz Finance Information”
shall mean the statement that Heinz will transfer the Transferred Securities to
Heinz Finance in satisfaction of an equivalent amount of Heinz debt.

 

(b) Heinz Finance has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business and is duly qualified to transact business and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on Heinz Finance.

 

(c) This Agreement has been duly authorized, executed and delivered by Heinz
Finance.

 

(d) Prior to the Closing Date, the Transferred Securities will be duly and
validly delivered to Heinz Finance by Heinz in satisfaction of an equivalent
amount of Heinz debt; each of Heinz and Heinz Finance is an institutional
“accredited investor” as defined in Rule 501 under the Securities Act.

 

(e) The execution and delivery by Heinz Finance of, and the performance by Heinz
Finance of its obligations under the Transaction Documents to which it is a
party will not contravene any provision of applicable law or the certificate of
incorporation or

 

15



--------------------------------------------------------------------------------

by-laws of Heinz Finance or any agreement or other instrument binding upon Heinz
Finance that is material to Heinz Finance or any judgment, order or decree of
any governmental body, agency or court having jurisdiction over Heinz Finance,
and no consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by Heinz Finance of
its obligations under the Transaction Documents to which it is a party, except
as already obtained or such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the
Securities.

 

(f) There are no legal or governmental proceedings pending or, to the knowledge
of Heinz Finance, threatened to which Heinz Finance is a party or to which any
of the properties of Heinz Finance is subject, other than proceedings accurately
described in all material respects in each Memorandum and proceedings that would
not have a material adverse effect on the power or ability of Heinz Finance to
perform its obligations under the Transaction Documents to which it is a party
or to consummate the transactions contemplated by the Transaction Documents.

 

(g) Neither Heinz Finance nor any Affiliate of Heinz Finance has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) that is or will be integrated with the sale of the Securities or the
Guarantees in a manner that would require the registration under the Securities
Act of the Securities or the Guarantees or (ii) engaged in any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) in connection with the offering of the Securities or
the Guarantees or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.

 

(h) None of Heinz Finance, its respective Affiliates or any person acting on
their behalf has engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities or the Guarantees
and Heinz Finance and its respective Affiliates and, to the knowledge of Heinz
Finance, any person acting on their behalf have complied and will comply with
the offering restrictions requirement of Regulation S.

 

(i) Heinz and its Affiliates (other than the Issuer) will solicit offers for
Transferred Securities only from, will offer Transferred Securities only to, and
will deliver Transferred Securities only to, Heinz Finance.

 

(j) It is not necessary in connection with the offer, sale and delivery of the
Transferred Securities or the related Guarantees by Heinz to Heinz Finance to
register the Transferred Securities or the related Guarantees under the
Securities Act.

 

(k) Heinz Finance at the Closing Date will have full right, power and authority
to hold, sell, transfer and deliver the Transferred Securities to be sold by
Heinz Finance pursuant to this Agreement; and upon the Placement Agents
acquiring possession of the Transferred Securities (or an agent’s acquiring
possession of the Transferred Securities on the Placement Agents’ behalf) and
paying the purchase price therefor as herein

 

16



--------------------------------------------------------------------------------

contemplated, the Placement Agents will acquire their respective interests in
the Transferred Securities (including, without limitation, all rights that Heinz
Finance had or has the power to transfer in the Transferred Securities) free of
any adverse claim.

 

4. Agreements to Sell and Purchase. Heinz Finance hereby agrees to sell to the
several Placement Agents, and each Placement Agent, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from Heinz
Finance the respective principal amount of Transferred Securities set forth in
Schedule I hereto opposite its name at a purchase price equal to the principal
amount thereof, and the Issuer and the Company, jointly and severally, hereby
agree to pay Morgan Stanley & Co. Incorporated on behalf of the several
Placement Agents a placement commission equal to 2.5% of the aggregate principal
amount of the Transferred Securities (the “Placement Commission”).

 

The Issuer hereby agrees to sell to the several Placement Agents, and each
Placement Agent, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Issuer the respective principal amount of
Issuer Securities set forth in Schedule I hereto opposite its name at a purchase
price of 97.5% of the principal amount thereof.

 

The Company, Holdings and the Issuer hereby agree that, without the prior
written consent of Morgan Stanley & Co. Incorporated on behalf of the Placement
Agents, they will not, and the Company and Holdings will cause the Company
Subsidiary Guarantors to not, and the Issuer will cause the Issuer Subsidiary
Guarantors to not, during the period beginning on the date hereof and continuing
through and including the Closing Date, offer, sell, contract to sell or
otherwise dispose of any debt securities of the Company, the Issuer or any
Guarantor or warrants to purchase debt securities of the Company, the Issuer or
any Guarantor substantially similar to the Securities (other than the sale of
the Securities under this Agreement).

 

5. Terms of Offering. You have advised Heinz Finance and the Issuer that the
Placement Agents will make an offering of the Securities purchased by the
Placement Agents hereunder on the terms set forth in the Final Memorandum, as
soon as practicable after this Agreement is entered into as in your judgment is
advisable.

 

6. Payment and Delivery. Payment for the Transferred Securities shall be made to
Heinz Finance in Federal or other funds immediately available in New York City
and payment for the Issuer Securities shall be made to the Issuer in Federal or
other Funds immediately available in New York City against delivery of such
Securities for the respective accounts of the several Placement Agents and the
payment of the Placement Commission to Morgan Stanley & Co. Incorporated on
behalf of the several Placement Agents at 10:00 a.m., New York City time, on
December 20, 2002, or at such other time on the same or such other date, not
later than January 7, 2003, as shall be designated in writing by you. The time
and date of such payment are hereinafter referred to as the “Closing Date.”

 

Certificates for the Securities shall be in definitive form or global form, as
specified by you, and registered in such names and in such denominations as you
shall request in writing not later than one full business day prior to the
Closing Date. The certificates evidencing the

 

17



--------------------------------------------------------------------------------

Securities shall be delivered to you on the Closing Date for the respective
accounts of the several Placement Agents, with any transfer taxes payable in
connection with the transfer of the Transferred Securities to the Placement
Agents duly paid by Heinz Finance and the transfer of the Issuer Securities to
the Placement Agents duly paid by Holdings or the Company.

 

7. Conditions to the Placement Agents’ Obligations. The several obligations of
the Placement Agents to purchase and pay for the Securities on the Closing Date
are subject to the following conditions:

 

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company, Holdings and the Issuer, taken individually or
taken together, or any of the Company’s, Holdings’ or the Issuer’s securities by
any “nationally recognized statistical rating organization,” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act; and

 

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of Holdings, the Issuer, the Company, the
Issuer Subsidiaries and the Company Subsidiaries, taken together as a whole,
from that set forth in the Final Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) that, in your
judgment, is material and adverse and that makes it, in your judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Final Memorandum.

 

(b) The Placement Agents shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of Heinz Finance to
the effect that the representations and warranties of Heinz Finance contained in
this Agreement are true and correct as of the Closing Date and that Heinz
Finance has complied in all material respects with all of the agreements and
satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date. The officer signing and delivering such
certificate may rely upon the best of his or her knowledge as to proceedings
threatened.

 

(c) The Placement Agents shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Issuer, the
Company and Holdings, to the effect set forth in Section 7(a)(i) and to the
effect that the representations and warranties of the Issuer, the Company and
Holdings contained in this Agreement are true and correct as of the Closing Date
and that the Issuer, the Company and Holdings have complied in all material
respects with all of the agreements and satisfied all of the conditions on their
part to be performed or satisfied hereunder on or before the Closing

 

18



--------------------------------------------------------------------------------

Date. The officers signing and delivering such certificate may rely upon the
best of their knowledge as to proceedings threatened.

 

(d) The Placement Agents shall have received on the Closing Date an opinion of
Gibson, Dunn & Crutcher LLP, outside counsel for the Company and Holdings, dated
the Closing Date, to the effect set forth in Exhibit B. Such opinion shall be
rendered to the Placement Agents at the request of the Company and shall so
state therein.

 

(e) The Placement Agents shall have received on the Closing Date an opinion of
James Potter, General Counsel of Holdings, dated the Closing Date, to the effect
set forth in Exhibit C. Such opinion shall be rendered to the Placement Agents
at the request of Holdings and shall so state therein.

 

(f) The Placement Agents shall have received on the Closing Date an opinion of
Simpson Thacher & Bartlett, outside counsel for Heinz Finance, dated the Closing
Date, to the effect set forth in Exhibit D. Such opinion shall be rendered to
the Placement Agents at the request of the Issuer and shall so state therein.

 

(g) The Placement Agents shall have received on the Closing Date an opinion of
Theodore Bobby, Vice President—Legal Affairs of Heinz, dated the Closing Date,
to the effect set forth in Exhibit E. Such opinion shall be rendered to the
Placement Agents at the request of Heinz Finance and shall so state therein.

 

(h) The Placement Agents shall have received on the Closing Date an opinion of
Shearman & Sterling, counsel for the Placement Agents, dated the Closing Date,
in form and substance reasonably satisfactory to the Placement Agents.

 

(i) The Placement Agents shall have received on each of the date not later than
the date the Final Memorandum is furnished to the Placement Agents pursuant to
Section 8(a) hereof and the Closing Date a letter, dated the date hereof or the
Closing Date, as the case may be, in form and substance satisfactory to the
Placement Agents, from KPMG LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information of the Company and Holdings contained in or
incorporated by reference into the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.

 

(j) The Placement Agents shall have received on each of the date not later than
the date the Final Memorandum is furnished to the Placement Agents pursuant to
Section 8(a) hereof and the Closing Date a letter, dated the date hereof or the
Closing Date, as the case may be, in form and substance satisfactory to the
Placement Agents, from PricewaterhouseCoopers LLP, independent public
accountants, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information of the Issuer contained
in or incorporated by reference into the Final

 

19



--------------------------------------------------------------------------------

Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off date” not earlier than the date hereof.

 

(k) The Placement Agents shall have received on each of the date hereof and the
Closing Date a certificate, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Placement Agents, from
the Company, signed by the principal financial or accounting officer of or for
the Company, to the effect that the signer of such certificate has performed (or
members of his or her staff acting under his or her supervision have performed)
certain specified procedures as a result of which such signer has determined
that certain numerical and statistical information set forth in the Final
Memorandum, specified by the Placement Agents, has been derived from, and agrees
with, the records of the Company.

 

(l) Prior to or simultaneous with the Closing Date, the New Credit Agreement (as
defined in the Indenture) will be a valid and binding agreement of each
Guarantor and the Issuer, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and general principles of equity.

 

(m) Prior to or simultaneous with the Closing Date, the transactions
contemplated pursuant to the Separation Agreement and the Merger Agreement shall
have been consummated.

 

(n) Concurrently with the Closing Date, the Issuer and the Guarantors shall have
executed and delivered the Supplemental Indenture to the Trustee.

 

(o) The Placement Agents shall have received signed counterparts of the
Registration Rights Agreement.

 

(p) The Placement Agents, Holdings and the Issuer shall have received a
certificate from Heinz, in a form mutually agreed upon, regarding the
Transferred Securities.

 

8. Covenants of the Company, the Issuer and Holdings. In further consideration
of the agreements of the Placement Agents contained in this Agreement, the
Company, the Issuer and Holdings covenant with each Placement Agent as follows:

 

(a) To furnish to you in New York City, without charge, prior to 10:00 a.m. New
York City time on the third business day prior to the Closing Date and during
the period mentioned in Section 8(c), as many copies of the Final Memorandum,
any documents incorporated by reference therein and any supplements and
amendments thereto as you may reasonably request.

 

(b) Before amending or supplementing either Memorandum, to furnish to you a copy
of each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

20



--------------------------------------------------------------------------------

(c) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Placement Agents, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Placement
Agents, it is necessary to amend or supplement the Final Memorandum to comply
with applicable law, forthwith to prepare and furnish to the Placement Agents,
either amendments or supplements to the Final Memorandum so that the statements
in the Final Memorandum as so amended or supplemented will not, in the light of
the circumstances when the Final Memorandum is delivered to a purchaser, be
misleading or so that the Final Memorandum, as amended or supplemented, will
comply with applicable law. If, in accordance with the preceding sentence, it
shall be necessary to amend or supplement the Final Memorandum at any time prior
to the expiration of nine months after the date hereof, the Issuer and Holdings
shall prepare, file and furnish such amendment or supplement at their own
expense. Thereafter, the Placement Agents shall bear the expense of preparing,
filing and furnishing any such amendment or supplement.

 

(d) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

 

(e) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its respective obligations under this
Agreement, including: (i) the fees, disbursements and expenses of its respective
counsel and respective accountants in connection with the issuance and sale of
the Securities and all other fees or expenses in connection with the preparation
of each Memorandum and all amendments and supplements thereto, including all
printing costs associated therewith, and the delivering of copies thereof to the
Placement Agents, in the quantities herein above specified, (ii) all costs and
expenses related to the transfer and delivery of the Securities to the Placement
Agents, including any transfer or other taxes payable thereon (other than as set
forth in Section 6), (iii) the cost of printing or producing any Blue Sky or
legal investment memorandum in connection with the offer and sale of the
Securities under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 8(d) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Placement Agents in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the fees and expenses, if any, incurred in connection with the
admission of the Securities for trading in PORTAL or any appropriate market
system, (vi) the costs and charges of the Trustee and any transfer agent,
registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company,
Holdings and the Issuer relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the

 

21



--------------------------------------------------------------------------------

road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company, Holdings
and the Issuer and any such consultants, and the cost of any aircraft chartered
in connection with the road show, and (ix) all other cost and expenses incident
to the performance of the obligations of the Company, Holdings and the Issuer
hereunder for which provision is not otherwise made in this Section. It is
understood, however, that except as provided in this Section, Section 11, and
the last paragraph of Section 13, the Placement Agents will pay all of their
costs and expenses, including fees and disbursements of their counsel, transfer
taxes payable on resale of any of the Securities by them and any advertising
expenses connected with any offers they may make. The provisions of this Section
8(e) shall not affect any agreement that the parties to the Merger Agreement
have made with respect to the allocation and sharing of such costs and expenses.

 

(f) None of the Company, the Issuer, any Guarantor or any of their respective
Affiliates (excluding Heinz and its Affiliates after the Merger) will sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) which could be integrated with the
sale of the Securities or the Guarantees in a manner which would require the
registration under the Securities Act of the Securities or the Guarantees.

 

(g) Not to solicit any offer to buy or offer or sell the Securities or the
Guarantees by means of any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act.

 

(h) While any of the Securities or the Guarantees endorsed thereon remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller or holder of such Securities or any
prospective purchaser designated by such seller or holder the information
specified in Rule 144A(d)(4) under the Securities Act, unless Holdings is then
subject to Section 13 or 15(d) of the Exchange Act.

 

(i) If requested by you, to use its reasonable best efforts to permit the
Securities to be designated PORTAL securities in accordance with the rules and
regulations adopted by the National Association of Securities Dealers, Inc.
relating to trading in the PORTAL Market.

 

(j) None of the Company, the Issuer, their Affiliates (excluding Heinz and its
Affiliates after the Merger) or any person acting on its or their behalf (other
than the Placement Agents) will engage in any directed selling efforts (as that
term is defined in Regulation S) with respect to the Securities or the
Guarantees, and the Company, the Issuer, and their Affiliates and each person
acting on its or their behalf (other than the Placement Agents) will comply with
the offering restrictions requirement of Regulation S.

 

(k) During the period of two years after the Closing Date, the Issuer and
Holdings will not, and will not permit any of their respective “affiliates” (as
defined in Rule 144

 

22



--------------------------------------------------------------------------------

under the Securities Act) to resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

 

9. Covenants of Heinz Finance. In further consideration of the agreements of the
Placement Agents contained in this Agreement, Heinz Finance covenants with each
Placement Agent as follows:

 

(a) Neither Heinz Finance nor any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities or the Guarantees in a manner which would require the registration
under the Securities Act of the Securities or the Guarantees.

 

(b) Neither Heinz Finance nor any of its Affiliates will solicit any offer to
buy or offer or sell the Securities or the Guarantees by means of any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.

 

(c) Neither Heinz Finance, its Affiliates nor any person acting on its or their
behalf (other than the Placement Agents) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the Securities
or the Guarantees, and Heinz Finance and its Affiliates and each person acting
on its or their behalf (other than the Placement Agents) will comply with the
offering restrictions requirement of Regulation S.

 

(d) Heinz Finance will pay all of its costs and expenses, including fees and
disbursements of their counsel.

 

10. Offering of Securities; Restrictions on Transfer. (a) Each Placement Agent,
severally and not jointly, represents and warrants that such Placement Agent is
a qualified institutional buyer as defined in Rule 144A under the Securities Act
(a “QIB”). Each Placement Agent, severally and not jointly, agrees with the
Issuer and Heinz Finance that (i) it will not solicit offers for, or offer or
sell, such Securities or Guarantees by any form of general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act and (ii) it will solicit offers for such
Securities only from, and will offer such Securities only to, persons that it
reasonably believes to be (A) in the case of offers inside the United States,
QIBs and (B) in the case of offers outside the United States, to persons other
than U.S. persons (“foreign purchasers,” which term shall include dealers or
other professional fiduciaries organized in the United States acting on a
discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the caption “Transfer Restrictions”. As
used in this Section 10(a), the terms “United States” and “U.S. person” have the
meanings set forth in Regulation S under the Securities Act.

 

23



--------------------------------------------------------------------------------

(b) Each Placement Agent, severally and not jointly, represents, warrants, and
agrees with respect to offers and sales outside the United States that:

 

(i) such Placement Agent understands that no action has been or will be taken in
any jurisdiction by Holdings, the Company, Heinz Finance or the Issuer that
would permit a public offering of the Securities or the Guarantees, or
possession or distribution of either Memorandum or any other offering or
publicity material relating to the Securities or the Guarantees, in any country
or jurisdiction where action for that purpose is required;

 

(ii) such Placement Agent will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or Guarantees or has in its possession or distributes either Memorandum or any
such other material, in all cases at its own expense;

 

(iii) the Securities and the Guarantees have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S under the Securities Act or pursuant to another exemption from
the registration requirements of the Securities Act;

 

(iv) such Placement Agent has offered the Securities and the Guarantees and will
offer and sell the Securities and the Guarantees (A) as part of their
distribution at any time and (B) otherwise until 40 days after the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
903 of Regulation S or as otherwise permitted in Section 10(a); accordingly,
neither such Placement Agent, its Affiliates nor any persons acting on its or
their behalf have engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Securities or the Guarantees,
and any such Placement Agent, its Affiliates and any such persons have complied
and will comply with the offering restrictions requirement of Regulation S;

 

(v) such Placement Agent has (A) not offered or sold and, prior to the date six
months after the Closing Date, will not offer or sell any Securities to persons
in the United Kingdom except to persons whose ordinary activities involve them
in acquiring, holding, managing or disposing of investments (as principal or
agent) for the purposes of their businesses or otherwise in circumstances which
have not resulted and will not result in an offer to the public in the United
Kingdom within the meaning of the Public Offers of Securities Regulations 1995,
as amended, (B) complied and will comply with all applicable provisions of the
Financial Services and Markets Act 2000 (the “FSMA”) with respect to anything
done by it in relation to the Securities in, from or otherwise involving the
United Kingdom, and (C) only communicated or caused to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
the Securities in circumstances in which section 21(1) of the FSMA does not
apply to the Issuer;

 

24



--------------------------------------------------------------------------------

(vi) such Placement Agent understands that the Securities and the Guarantees
have not been and will not be registered under the Securities and Exchange Law
of Japan, and represents that it has not offered or sold, and agrees not to
offer or sell, directly or indirectly, any Securities or Guarantees in Japan or
for the account of any resident thereof except pursuant to any exemption from
the registration requirements of the Securities and Exchange Law of Japan and
otherwise in compliance with applicable provisions of Japanese law; and

 

(vii) such Placement Agent agrees that, at or prior to confirmation of sales of
the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:

 

“The securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act. Terms used above have the meaning given to them by
Regulation S.”

 

Except when the context otherwise requires, terms used in this Section 10(b)
have the meanings given to them by Regulation S.

 

11. Indemnity and Contribution. (a) The Company, Holdings and, after the Closing
Date, the Issuer jointly and severally agree to indemnify and hold harmless each
Placement Agent, Heinz Finance, each person, if any, who controls any Placement
Agent, or each person, if any, who controls Heinz Finance, within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of any Placement Agent or Heinz Finance within the meaning of
Rule 405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in either Memorandum (as amended or supplemented if
the Company or the Issuer shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact necessary to make the statements therein in the light of the
circumstances under which they were made not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Placement Agent that is furnished to Holdings, the Company or
the Issuer in writing by such Placement Agent expressly for use therein;
provided that the indemnification to Heinz Finance, any person who controls
Heinz Finance and any affiliate of Heinz Finance set forth in this paragraph
shall not apply to the Issuer Information or the Heinz Finance Information.

 

(b) Each Placement Agent agrees, severally and not jointly, to indemnify and
hold harmless Holdings, the Company, the Issuer, Heinz Finance, their respective
directors

 

25



--------------------------------------------------------------------------------

and officers and each person, if any, who controls Holdings, the Company, the
Issuer, or Heinz Finance within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from Holdings, the Company and the Issuer to such Placement
Agent, but only with reference to information relating to such Placement Agent
that is furnished to Holdings, the Company or the Issuer in writing by such
Placement Agent expressly for use in either Memorandum or any amendments or
supplements thereto.

 

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 11(a) or 11(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by Morgan Stanley & Co. Incorporated, in the case of
parties indemnified pursuant to Section 11(a), and by the Issuer, in the case of
parties indemnified pursuant to Section 11(b). The indemnifying party shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 90 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes

 

26



--------------------------------------------------------------------------------

an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

(d) To the extent the indemnification provided for in Section 11(a) or 11(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, the
Issuer and Holdings, on the one hand and the Placement Agents on the other hand
from the offering of the Securities or (ii) if the allocation provided by clause
11(d)(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
11(d)(i) above but also the relative fault of the Company, the Issuer and
Holdings on the one hand and of the Placement Agents on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company, the Issuer and
Holdings on the one hand and the Placement Agents on the other hand in
connection with the offering of the Securities shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Securities
(before deducting expenses) received by Heinz Finance and the Issuer and the
Placement Commission and the total discounts received by the Placement Agents,
in each case as set forth in the Final Memorandum, bear to the aggregate
offering price of the Securities. The relative fault of the Company, the Issuer
and Holdings on the one hand and of the Placement Agents on the other hand shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, the Issuer and
Holdings or by the Placement Agents and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Placement Agents’ respective obligations to contribute pursuant to
this Section 11 are several in proportion to the respective principal amount of
Securities they have purchased hereunder, and not joint.

 

(e) The parties agree that it would not be just or equitable if contribution
pursuant to this Section 11 were determined by pro rata allocation (even if the
Placement Agents were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in Section 11(d). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to in
Section 11(d) shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 11, no Placement Agent shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities resold by it in the initial placement of such
Securities were offered to investors exceeds the amount of any damages that such
Placement Agent has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or

 

27



--------------------------------------------------------------------------------

alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 11 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

(f) The indemnity and contribution provisions contained in this Section 11 and
the representations, warranties and other statements of the Company, the Issuer,
Holdings and Heinz Finance contained in this Agreement shall remain operative
and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any Placement Agent,
any person controlling any Placement Agent or any affiliate of any Placement
Agent or by or on behalf of the Company, the Issuer, Holdings , Heinz Finance,
their respective officers or directors or any person controlling the Company,
the Issuer, Holdings or Heinz Finance and (iii) acceptance of and payment for
any of the Securities.

 

12. Termination. The Placement Agents may terminate this Agreement by notice
given by you to the Company, the Issuer, Heinz Finance and Holdings, if after
the execution and delivery of this Agreement and prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on, or by, as
the case may be, any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market, the Chicago Board of Options Exchange, the
Chicago Mercantile Exchange or the Chicago Board of Trade, (ii) trading of any
securities of the Company, the Issuer or Holdings shall have been suspended on
any exchange or in any over-the-counter market, (iii) a material disruption in
securities settlement, payment or clearance services in the United States shall
have occurred, (iv) any moratorium on commercial banking activities shall have
been declared by Federal or New York State authorities or (v) there shall have
occurred any outbreak or escalation of hostilities, or any change in financial
markets or any calamity or crisis that, in your judgment, is material and
adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Securities on the terms and in the
manner contemplated in the Final Memorandum.

 

13. Effectiveness; Defaulting Placement Agents. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

If, on the Closing Date, any one or more of the Placement Agents shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Placement Agent or Placement Agents agreed but failed or refused to
purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Placement Agents shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Placement Agents, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Placement Agent or
Placement Agents agreed but failed or refused to purchase on such date; provided
that in no event shall the principal amount of Securities that any Placement
Agent has agreed to purchase pursuant to this Agreement be increased pursuant to
this Section 13 by an amount in

 

28



--------------------------------------------------------------------------------

excess of one-ninth of such principal amount of Securities without the written
consent of such Placement Agent. If, on the Closing Date, any Placement Agent or
Placement Agents shall fail or refuse to purchase Securities which it or they
have agreed to purchase hereunder on such date and the aggregate principal
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, and arrangements satisfactory to you, the Issuer and Heinz Finance
for the purchase of such Securities are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of any
non-defaulting Placement Agent, of the Issuer or of Heinz Finance. In any such
case either you, the Issuer or Heinz Finance shall have the right to postpone
the Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Final Memorandum or in any other documents or
arrangements may be effected. Any action taken under this paragraph shall not
relieve any defaulting Placement Agent from liability in respect of any default
of such Placement Agent under this Agreement.

 

If this Agreement shall be terminated by the Placement Agents, or any of them,
because of any failure or refusal on the part of the Company, the Issuer, Heinz
Finance or Holdings to comply with the terms or to fulfill any of the conditions
of this Agreement, or if for any reason the Company, the Issuer, Heinz Finance
or Holdings shall be unable to perform their respective obligations under this
Agreement, Heinz Finance or Holdings (in the case of the Issuer, the Company or
Holdings), as the case may be, will reimburse the Placement Agents or such
Placement Agents as have so terminated this Agreement with respect to
themselves, severally, for all out-of-pocket expenses (including the reasonable
fees and disbursements of their counsel) reasonably incurred by such Placement
Agents in connection with this Agreement or the offering contemplated hereunder.
The provisions of this Section 13 shall not affect any agreement that the
parties to the Merger Agreement have made with respect to the allocation and
sharing of such expenses.

 

14. Counterparts. This Agreement may be signed in any number of counterparts,
which may be delivered by facsimile, each of which shall be an original, with
the same effect as if the actual signatures thereto and hereto were upon the
same instrument.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

Very truly yours,

SKF FOODS INC.

By:

 

/s/ Mitchell A. Ring

--------------------------------------------------------------------------------

   

Name: Mitchell A. Ring

   

Title:   Executive Vice President

H. J. HEINZ FINANCE COMPANY

By:

 

/s/ Leonard A. Cullo, Jr.

--------------------------------------------------------------------------------

   

Name: Leonard A. Cullo, Jr.

   

Title:   President

DEL MONTE CORPORATION

By:

 

/s/ James Potter

--------------------------------------------------------------------------------

   

Name: James Potter

   

Title:   Senior Vice President

DEL MONTE FOODS COMPANY

By:

 

/s/ James Potter

--------------------------------------------------------------------------------

   

Name: James Potter

   

Title:   Senior Vice President

 

E-1



--------------------------------------------------------------------------------

Accepted as of the date hereof

 

Morgan Stanley & Co. Incorporated

J.P. Morgan Securities Inc.

Banc of America Securities LLC

UBS Warburg LLC

BMO Nesbitt Burns Corp.

Fleet Securities, Inc.

Fortis Investment Services LLC

SunTrust Capital Markets, Inc.

 

Acting severally on behalf of themselves and

the several Placement Agents named in

Schedule I hereto.

 

By:

 

Morgan Stanley & Co. Incorporated

By:

 

/s/ Bryan W. Andrzejewski

--------------------------------------------------------------------------------

   

Name: Bryan W. Andrzejewski

   

Title:   Executive Director

 

E-2